TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 2, 2018



                                      NO. 03-16-00854-CV


          Francis Campone and Sai Temple of Spiritual Healing, Inc., Appellants

                                                 v.

                 Steven Kline and Fay Kline a/k/a Phaedra Kline, Appellees




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE BOURLAND




This is an appeal from the order granting defendants’ joint motion to dismiss signed by the trial

court on November 29, 2016. Having reviewed the record and the parties’ arguments, the Court

holds that there was reversible error in the court’s order granting defendants’ joint motion to

dismiss. Therefore, the Court reverses the dismissal of the claim against Steven grounded in the

Michelson conversation and the trial court’s award of attorney’s fees; we affirm the trial court’s

dismissal of the claims against Fay and the claims against Steven other than the one arising out

of the Michelson conversation. We remand the cause to the trial court for further proceedings

consistent with this Court’s opinion. Each party shall bear their own costs relating to this appeal,

both in this Court and in the court below.